Case 2:21-cv-00010-DRH-JMW Document 20 Filed 06/17/21 Page 1 of 8 PageID #: 106




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 ANNE SEPAR,

                            Plaintiff,                                              ORDER
                                                                                    21-CV-00010 (DRH) (JMW)
                    -against-

 COUNTY OF NASSAU, et al.,

                            Defendants.
 --------------------------------------------------------------X

 WICKS, Magistrate Judge:

          Rule 1 of the Federal Rules of Civil Procedure mandates that the Rules “should be

 construed, administered, and employed by the court and the parties to secure the just, speedy,

 and inexpensive determination of every action and proceeding.” 1 A request to stay of litigation

 appears to run counter to that command. Indeed, some have questioned whether staying

 discovery in fact stays justice. 2 Before the Court is Defendants’ motion for a stay in anticipation

 of a motion to dismiss the amended complaint. Although the motion is unopposed, the Court

 nevertheless must determine whether a stay is warranted and finds here that it is.

          Plaintiff commenced this action asserting various civil rights claims under the Age

 Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., the Americans with

 Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and New York State Human Rights Law

 (“NYHRL”), New York Executive Law §§ 296, 297, against Defendants—municipal

 corporations and employers of Plaintiff. In anticipation of moving to dismiss Plaintiff’s claims



 1
   Indeed, the 2015 amendments to Rule 1 were intended to make clear that not only are courts required to construe
 the rules in this way, but that “parties share the responsibility to employ the rules in the same way.” Fed. R. Civ. P. 1
 advisory committee’s notes to 2015 amendment.
 2
   See, e.g., Kevin J. Lynch, When Staying Discovery Stays Justice: Analyzing Motions to Stay Discovery When a
 Motion to Dismiss is Pending, 47 WAKE FOREST L. REV. 71 (2014).
Case 2:21-cv-00010-DRH-JMW Document 20 Filed 06/17/21 Page 2 of 8 PageID #: 107




 under Federal Rule of Procedure 12(b)(6), Defendants have filed a letter requesting a pre-motion

 conference before the Honorable Judge Denis R. Hurley. (DE 15.) Likewise, Defendants have

 moved this Court to stay discovery pending the resolution of their motion to dismiss. (DE 19.)

 Plaintiff does not oppose Defendants’ motion to stay discovery. For the reasons that follow,

 Defendants’ motion to stay discovery is GRANTED.

                                          FACTUAL BACKGROUND

          As alleged in the amended complaint, Plaintiff is a sixty-eight-year-old female who has

 worked for Defendants since 1987. (DE 14 ¶ 1.) Plaintiff began her employ as a typist but was

 promoted to Child Support Investigator I (“CSI”), and then again to CSI II. (Id. ¶ 15.) She was

 diagnosed with breast cancer in 1996, resulting in Defendants commencing a practice of

 discrimination and retaliation against her on the basis of her diagnosis. (Id. ¶ 2.) The

 discrimination included denying Plaintiff promotions to CSI III and transferring her to an unsafe

 building with high levels of asbestos and carcinogens. (Id. ¶¶ 18–24.) Plaintiff sued Defendants

 four times for this discrimination, prevailing twice at trial and settling the other actions. 3 (Id. ¶¶

 3; 18–24.)

          In 2015 and 2016, Defendants again passed over Plaintiff for the CSI III position. (Id. ¶¶

 25–27.) Plaintiff finally received her promotion to CSI III in January 2018. (Id. ¶ 28.)

 However, the delayed promotion “resulted in a significant salary decrease for [Plaintiff],”

 making her the lowest paid CSI III in the County, even compared to her younger counterparts.

 (Id. ¶¶ 29–32.)

          Plaintiff’s cancer returned in April 2018, which Defendants were aware of. (Id. ¶ 33.)

 On March 16, 2019, Plaintiff took a civil service exam for the position of Assistant Director,


 3
   Plaintiff makes clear that she is “not stating a claim for actions which were the subject of her prior lawsuits,” and
 that such information “is included to provide context and background information.” (DE 14 at 5.)

                                                            2
Case 2:21-cv-00010-DRH-JMW Document 20 Filed 06/17/21 Page 3 of 8 PageID #: 108




 which provided for a significant salary increase from the CSI III position. (Id. ¶¶ 38, 44.)

 Despite receiving the third highest exam score, Plaintiff was not offered an interview for the

 Assistant Director position. (Id. ¶ 39–40.) Rather, Defendants filled the Assistant Director

 position with a fifty-five-year-old, non-disabled candidate who had not commenced prior legal

 proceedings against Defendants. (Id. ¶ 41.) Plaintiff alleges that she had “more experience in

 the Department, had a longer tenure, was more familiar with the Department’s staff and

 employees[,] had better knowledge of [its] policies and programs,” and “possess[ed] superior

 leadership skills and qualifications than” the candidate whom Defendants gave the Assistant

 Director position. (Id.)

        Plaintiff alleges that Defendants took further adverse actions against her after denying her

 the Assistant Director position. On May 24, 2019, Defendants “reassigned and demoted”

 Plaintiff and others in her unit—who were all over the age of forty—“to a previously disbanded

 unit in the Department.” (Id. ¶¶ 45–46.) In April and May 2020, Defendants permitted all CSI

 IIIs other than Plaintiff to work overtime despite Plaintiff’s requests to do so. (Id. ¶ 48.) Finally,

 in June 2020, all CSI IIIs remained in their work area other than Plaintiff, who was “moved to a

 more hazardous location, against her will, and for no reason.” (Id. ¶ 49.)

        Plaintiff filed an Equal Employment Opportunity Commission (“EEOC”) complaint

 against Defendants on May 7, 2020. (Id. Exh. A.) The EEOC complaint alleges that Defendants

 discriminated against Plaintiff between June 1997 and December 15, 2019 and asserts factual

 allegations akin to the above. (See, e.g., id.) Given the filing date, Plaintiff’s allegations of

 reassignment, demotion, transfer, and denial of overtime occurring on and after May 24, 2019

 are not included in the EEOC complaint.




                                                   3
Case 2:21-cv-00010-DRH-JMW Document 20 Filed 06/17/21 Page 4 of 8 PageID #: 109




                                            DISCUSSION

         “‘[T]he power to stay proceedings is incidental to the power inherent in every court to

 control the disposition of the cases on its docket with economy of time and effort for itself, for

 counsel, and for litigants.’” Thomas v. N.Y. City Dep’t of Educ., No. 09-CV-5167 (SLT), 2010

 WL 3709923, at *2 (E.D.N.Y. Sept. 14, 2010) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254

 (1936)). The filing of a dispositive motion in and of itself does not halt discovery obligations.

 That is, a stay of discovery is not warranted, without more, by the mere pendency of a dispositive

 motion. Weitzner v. Sciton, Inc., No. CV 2005-2533 (SLT) (MDG), 2006 WL 3827422, at *1

 (E.D.N.Y. Dec. 27, 2006). Rather, the moving party must make a showing of “good cause” to

 warrant a stay of discovery. Chesney v. Valley Stream Union Free Sch. Dist. No. 24, 236 F.R.D.

 113, 115 (E.D.N.Y. 2006). In evaluating whether a stay of discovery pending resolution of a

 motion to dismiss is appropriate, courts typically consider: “(1) whether the defendant has made

 a strong showing that the plaintiff’s claim is unmeritorious; (2) the breadth of discovery and the

 burden of responding to it; and (3) the risk of unfair prejudice to the party opposing the stay.”

 Id. (citation omitted). “Courts also may take into consideration the nature and complexity of the

 action, whether some or all of the defendants have joined in the request for a stay, and the

 posture or stage of the litigation.” Id. (citation omitted).

         Defendants contend that they have a likelihood of success on their motion to dismiss

 because nearly all of Plaintiff’s claims are time-barred. (DE 19 at 3.) Specifically, Defendants

 argue that because, in New York, a party must file an EEOC claim within 300 days of the alleged

 discriminatory conduct to preserve the right to bring suit, Plaintiff’s claims arising from events

 taking place before July 12, 2019—300 days prior to the EEOC complaint dated May 7, 2020—

 should be dismissed. (Id.) Defendants further assert that Plaintiff’s overtime claim should be



                                                    4
Case 2:21-cv-00010-DRH-JMW Document 20 Filed 06/17/21 Page 5 of 8 PageID #: 110




 dismissed because Plaintiff has not exhausted her EEOC administrative remedies as to that

 claim. (Id.) Finally, Defendants posit that the one fully exhausted, timely claim—regarding

 Defendants’ alleged discrimination of Plaintiff by denying her the Assistant Director position—

 should be dismissed because: (1) a Civil Service Report, which Defendants assert should be

 incorporated by reference into the Complaint, shows that the candidate who Defendants gave the

 position to was more qualified than Plaintiff; and (2) that notwithstanding, Plaintiff has failed to

 allege sufficient facts regarding said candidate’s qualifications for the position. (Id. at 3–4.)

         First, it appears on its face that Defendants’ motion to dismiss may have merit insofar as

 many of Plaintiff’s claims appear to be time-barred. 4 In New York, a plaintiff—as a general

 matter—must file a claim with the EEOC within 300 days of the alleged discriminatory conduct

 to preserve the right to bring suit under the ADEA or ADA. See Palummo v. St. Vincent’s Med.

 Ctr., 4 F. App’x 99, 101 n.1 (2d Cir. 2001) (summary order). “Each incident of discrimination

 and each retaliatory adverse employment decision constitutes a separate actionable ‘unlawful

 employment practice,’” and “each discrete discriminatory act starts a new clock for filing

 charges alleging that act.” Nat’l Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 113–14

 (2002); see also Benjamin v. Brookhaven Sci. Assocs., LLC, 387 F. Supp. 2d 146, 152 (E.D.N.Y.

 2005) (dismissing one of three claims because the dismissed claim was not filed with the EEOC

 within 300 days of the alleged conduct). Again, Plaintiff lodged her EEOC complaint on May 7,

 2020. (DE 14 Exh. A.) Nearly all of the Defendants’ alleged conduct occurred prior to July 12,

 2019, which, as noted above, falls outside of the 300-day EEOC filing deadline. Accordingly,




 4
   To be clear, the Court is not in any way prejudging the anticipated motion to dismiss, but merely considering its
 plausibility based upon the pre-motion letters (DE 15–16) for purposes of weighing whether a stay should be granted
 in light of Rule 1’s mandate.

                                                         5
Case 2:21-cv-00010-DRH-JMW Document 20 Filed 06/17/21 Page 6 of 8 PageID #: 111




 Defendants’ motion as to those claims appears to have merit, weighing in favor of imposing the

 stay.

         Second, whether Defendants are correct that Plaintiff’s claims based on conduct

 occurring after she filed her EEOC complaint should dismissed for non-exhaustion is not as

 clear-cut. On one hand, exhaustion is ordinarily an essential element of a federal employment

 discrimination claim. See Legnani v. Alitalia Linee Aeree Italinae, S.P.A., 274 F.3d 683, 686 (2d

 Cir. 2001). On the other hand, “[c]laims not raised in an EEOC complaint . . . may be brought in

 federal court if they are ‘reasonably related’ to the claim filed with the agency.” Williams v. N.Y.

 City Hous. Auth., 458 F.3d 67, 70 (2d Cir. 2006). “The central question” in determining whether

 claims are reasonably related “is whether the complaint filed with the EEOC gave that agency

 adequate notice to investigate discrimination on both bases.” Id. (internal quotations and

 citations omitted). Notably, a claim typically qualifies as “reasonably related” in this Circuit if it

 is based on an employer’s retaliation to an EEOC filing. See Barriera v. Bankers Tr., No. 98

 Civ. 3641 (MBM), 2003 WL 22387099, at *5 (E.D.N.Y Oct. 20, 2003) (“[T]he Second Circuit

 has broadly construed the ‘reasonably related’ rule to allow judicial redress for most retaliatory

 acts arising subsequent to an EEOC filing.”). Here, the incidents that took place after Plaintiff

 filed her EEOC complaint include: (1) Defendants’ failure to grant Plaintiff overtime work; and

 (2) Defendants transferring Plaintiff to a “more hazardous location.” (Compare DE 14 ¶¶ 45–50

 with id. Exh. A.) These claims do not appear to be reasonably related to Plaintiff’s claim

 regarding Defendants’ alleged discrimination of Plaintiff in denying her the Assistant Director

 position which, as discussed above, looks to be one of Plaintiff’s few timely claims. That said,

 these claims could be construed as retaliatory to Plaintiff’s EEOC complaint filing. See




                                                   6
Case 2:21-cv-00010-DRH-JMW Document 20 Filed 06/17/21 Page 7 of 8 PageID #: 112




 Barriera, 2003 WL 22387099, at *5. Accordingly, Defendants’ non-exhaustion argument

 weighs neither in favor of nor against imposing the stay.

        Finally, Defendants’ arguments regarding the sufficiency of Plaintiff’s claim of

 discrimination related to the Assistant Director position appear to have merit. The gravamen of

 Defendants’ position is a Civil Service Report, which Defendants submit demonstrates that the

 candidate who Defendants allegedly looked past Plaintiff for ranked first on the civil service test,

 while Plaintiff ranked third. (DE 19 at 2.) Although this list is not appended to the complaint,

 Defendants contend—and may be correct—that it should be incorporated by reference into the

 Complaint given Plaintiff’s reliance on it. (See DE 14 ¶ 39 (“[Plaintiff] was informed that she

 had the third highest score on the exam, and was third on the promotional list for the [Assistant

 Director] position.”); compare with Jordan v. Forfeiture Support Assocs., 928 F. Supp. 2d 588,

 603–04 (E.D.N.Y. 2013) (noting that courts may take notice of certain documents relied on by

 the complaint). This, paired with Plaintiff’s limited allegations regarding the qualifications of

 the candidate who ultimately got the Assistant Director position, bolsters the merit of

 Defendants’ dismissal arguments. See Toussaint v. City of N.Y., No. 19 Civ. 1239 (AT), 2020

 WL 3978317, at *6 (S.D.N.Y. June 29, 2020) (granting motion to dismiss where plaintiff failed

 to plead facts concerning the qualifications of the promoted candidate). Thus, Defendants’

 contentions here, too, weigh in favor of imposing the stay.

        In sum, Defendants have made a showing sufficient that their 12(b)(6) claims may be

 meritorious. Given that a variety of Plaintiff’s claims reach back to at least 2017 (and likely

 longer), the breadth of discovery has the potential to be wide-ranging. Moreover, a stay would

 pose little-to-no risk of prejudice to the Plaintiff here, given that discovery has not begun and




                                                   7
Case 2:21-cv-00010-DRH-JMW Document 20 Filed 06/17/21 Page 8 of 8 PageID #: 113




 that she has not opposed Defendants’ motion to stay. Under these circumstances, good cause

 exists to warrant a stay.

        Defendants’ motion for a stay of discovery pending the resolution of their motion to

 dismiss is therefore GRANTED.

 Dated: Central Islip, New York
        June 17, 2020
                                                    SO     O R D E R E D:

                                                    /s/   James M. Wicks
                                                           JAMES M. WICKS
                                                    United States Magistrate Judge




                                                8
